Red Rock Pictures Announces Management Changes Company Names Reno R. Rolléas Chief Executive Officer Former Head of Studio Store Direct Brings Years of Consumer Marketing Expertise LOS ANGELES–June 12, 2008- Red Rock Pictures Holdings, Inc. (OTCBB: RRPH.OB), a film finance, production, and distribution company, today announced that its board of directors has appointed Reno R. Rollé as Chief Executive Officer of the Company.Rolléwill succeed Robert Levy, who will remain as Chairman of the Board of Directors.Rolléwas previously the founder and Chief Executive Officer of Studio Store Direct, Inc., a market leader in new media direct response entertainment marketing, which has being acquired by Red Rock Pictures. “Reno brings a solid track record of proven success in the field of direct consumer marketing.He is also well versed in traditional entertainment and should fit perfectly at the helm of Red Rock,” stated Levy.“I look forward to continuing to work with Reno and helping him build a successful and well rounded entertainment company.” “I am honored by this appointment and eager to roll up my sleeves and get to work,” commented Rollé .“This is an exciting time at Red Rock as the company moves aggressively into the direct response marketing arena, along with finally realizing the potential of the existing feature film business, as an exciting library of projects are now coming to market.” Rolléis joining Red Rock through its acquisition of Studio Store Direct.Prior to founding Studio Store, Rolléwas CEO of Shop America USA where he helped orchestrate a complete turnaround, bringing the company to the pinnacle of the DRTV industry with a campaign that Rolléco-created.This campaign contributed to building a company with revenues estimated to exceed 200 million dollars. About Red Rock Pictures Holdings, Inc. Red Rock Pictures, (OTCBB: RRPH - News), (www.redrockpics.com) finances and co-produces feature films and entertainment for all media.
